ACCEPTED
                                                                               03-15-00642-CV
                                                                                       8189200
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         12/10/2015 5:07:59 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                      CASE NO. 03-15-00642-CV

                IN THE THIRD COURT OF APPEALS        FILED IN
                                              3rd COURT OF APPEALS
                           AT AUSTIN               AUSTIN, TEXAS
                                                     12/10/2015 5:07:59 PM
                   OFFICER DENNIS TUMLINSON,            JEFFREY D. KYLE
                            Appellant,                        Clerk

                                vs.
                          CAROLYN BARNES,
                              Appellee.

         APPELLANT’S RESPONSE TO MOTION TO EXTEND
              TIME FOR FILING APPELLEE’S BRIEF

                                 Respectfully Submitted,

                                 DAVID ESCAMILLA
                                 County Attorney, Travis County
                                 Travis County Attorney’s Office
                                 P.O. Box 1748
                                 Austin, Texas 78767
                                 Telephone:      (512) 854-9513
                                 Facsimile:      (512) 854-4808
                                 andrew.williams@co.travis.tx.us
                                 pat.kelly@co.travis.tx.us

                                 /s/ Andrew M. Williams
                                 Andrew M. Williams
                                 State Bar No. 24068345
                                 Patrick M. Kelly
                                 State Bar No. 11228000
                                 ATTORNEYS FOR APPELLANT


DATE: December 10, 2015
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Travis County Sheriff’s Office Senior Certified Peace Officer

Dennis Tumlinson (Officer Tumlinson), responds as follows to Motion to Extend

Time for Filing Appellee’s Brief:

      Officer Tumlinson perfected his accelerated interlocutory appeal under Tex. R.

App. P. 28.1. The Travis County Clerk filed her record with the Third court of

Appeals on October 19, 2015. The court reporter filed her record on October 20,

2015. Officer Tumlinson promptly requested a copy of the Reporter and Clerk’s

Record and timely filed his brief on November 9, 2015. Pursuant to Tex. R. App. P.

§ 38.6(b), Appellee’s brief was due 20 days after Officer Tumlinson’s, because this

appeal is an accelerated appeal on in interlocutory order. Appellee’s deadline was

November 30, 2015, as indicated on the Third Court of Appeals case information

website.

      Appellee constantly alleges dishonesty and misrepresentations by counsel for

Officer Tumlinson; however, she misrepresents the facts in her Motion for Extension

of time filed with this court. First, Appellee alleged she timely requested a copy of

the record on appeal and that said record was placed in the mail December 4, 2015.

Appellee waited over thirty days from the time the records were available to request

her copies. Such a request is not timely.

      Second, Appellee stated that Officer Tumlinson’s counsel failed to respond to



341056-1   214.1281                         2
her repeated requests for an extension of time. She further stated in her emails that if

“no response is made, she will assume that there is no objection.” Mot. to Ext. Time

for Filing Appellee’s Br., ¶2. Appellee again reiterated that no response was received

by counsel in her Certificate of Conference. Mot. to Ext. Time for Filing Appellee’s

Br., pg. 9. However, she also states that counsel corrected her on the actual due date

of her brief and that he agreed to the extension of time. Mot. to Ext. Time for Filing

Appellee’s Br., ¶16. In reality, Officer Tumlinson’s counsel received an email from

Appellee on December 9, 2015, demanding a response to prior emails, of which

Appellant’s counsel was not in receipt. At Appellant’s counsel’s request, Appellee

resent prior emails. Appellant’s counsel recognized the previous emails regarding an

extension of time had been sent to the incorrect email address, omitting a character.

Counsel then advised appellee that she used the incorrect email address on her prior

transmittals and reiterated the correct address, just as he had in July 2015. Counsel

further advised that the deadline was passed over a week ago and that “we do object

to an extension.” (Ex. 1, December 9, 2015 email).

      As such, Appellee’s deadline was ten days prior to her filing of the motion to

extend time. Officer Tumlinson is requested said motion to be denied and this matter

be submitted on Appellant’s Brief alone.

///




341056-1   214.1281                        3
                         Respectfully Submitted,

                         DAVID ESCAMILLA
                         County Attorney, Travis County
                         Travis County Attorney’s Office
                         P.O. Box 1748
                         Austin, Texas 78767
                         Telephone: (512) 854-9513
                         Facsimile: (512) 854-4808

                      By: /s/ Andrew M. Williams
                          Andrew M. Williams
                          State Bar No. 24068345
                          Patrick M. Kelly
                          State Bar No. 11228000
                          ATTORNEYS FOR APPELLANT
                          DENNIS TUMLINSON




341056-1   214.1281        4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s

Response to Motion to Extend Time for Filing Appellee’s Brief was served in

accordance with the Texas Rules of Appellate Procedure by electronic filing and

electronic service on this 10th day of December, 2015, as follows:


Via Electronic Filing                         Via Electronic Service
Jeffrey D. Kyle, Clerk                        Carolyn Barnes
Court of Appeals                              419 Indian Trail
Third District of Texas                       Leander, TX 78641
P.O. Box 12547                                Barnes.legalguidance@gmail.com
Austin, Texas 78711

                                              /s/ Andrew M. Williams
                                              Andrew M. Williams
                                              Patrick M. Kelly
                                              Assistant County Attorneys




341056-1   214.1281                       5
From:            Andrew Williams
To:              Carolyn Barnes JD PhD
Subject:         RE: {EXTERNAL} Last chance to object
Date:            Wednesday, December 09, 2015 2:57:00 PM
Attachments:     Incorrect email address.msg



Ms. Barnes,
 
I agree, it is simple.  You must include the “.” between my first and last name for emails to reach
me.  I have previously clarified that in the attached email. 
 
As for your request, your brief was due Nov. 30, 2015.  The deadline passed over a week ago and we
do object to an extension.
 
 
Andrew M. Williams
Assistant County Attorney
Travis County Attorney's Office
P.O. Box  1748
Austin, Texas 78767
Phone:     (512) 854-9472
Fax:          (512) 854-4808
email:        andrew.williams@traviscountytx.gov
 
E-MAIL CONFIDENTIALITY NOTICE -
This transmission may be: (1) subject to the Attorney-Client Privilege, (2) attorney work product, or
(3) strictly confidential. If you are not the intended recipient of this message, you may not disclose,
print, copy or disseminate this information. If you have received this in error, please reply and notify
the sender (only) and delete the message. Unauthorized interception of this e-mail is a violation of
federal criminal law.
 
 
 
 
 
From: Carolyn Barnes JD PhD [mailto:barnes.legalguidance@gmail.com]
Sent: Wednesday, December 09, 2015 2:48 PM
To: Andrew Williams
Subject: Re: {EXTERNAL} Last chance to object

I resent all of the. So, it is real simple and you are just playing games. I will report to the
court that you cannot understand what I am asking and I will quote the emails where I have
asked if you agree to extend time for filing my brief.

On Wed, Dec 9, 2015 at 2:39 PM, Carolyn Barnes JD PhD
 wrote:




                                                Exhibit 1
On Wed, Dec 9, 2015 at 2:37 PM, Andrew Williams
 wrote:
I’m sorry, Ms. Barnes.  I am not sure what you are talking about.  I have not received any prior
emails from you regarding a request for extension of time on matters concerning Travis County
Defendants.  Please resend whatever prior communications or motions you’ve sent us and I’ll reply
with our position.  Thank you.   
 
 
Andrew M. Williams
Assistant County Attorney
Travis County Attorney's Office
P.O. Box  1748
Austin, Texas 78767
Phone:     (512) 854-9472
Fax:          (512) 854-4808
email:        andrew.williams@traviscountytx.gov
 
E-MAIL CONFIDENTIALITY NOTICE -
This transmission may be: (1) subject to the Attorney-Client Privilege, (2) attorney work product, or
(3) strictly confidential. If you are not the intended recipient of this message, you may not disclose,
print, copy or disseminate this information. If you have received this in error, please reply and notify
the sender (only) and delete the message. Unauthorized interception of this e-mail is a violation of
federal criminal law.
 
 
 
From: Carolyn Barnes JD PhD [mailto:barnes.legalguidance@gmail.com]
Sent: Wednesday, December 09, 2015 11:59 AM
To: Andrew Williams
Subject: {EXTERNAL} Last chance to object

If I do not receive a response, I will assume you have no objection to the motion for
extension of time.

--
Carolyn Barnes
419 Indian Trail
Leander, Tx 78641
281-467-8681 cell

CONFIDENTIALITY NOTICE: The information contained in and transmitted with this e-
mail is (a) subject to attorney-client privilege; (b) attorney work product; and (c) confidential.
It is intended for the individual(s) or entity designated above. You are hereby notified that
any dissemination, distribution, copying, or use of or reliance upon the information contained
in and transmitted with this e-mail by or to anyone other than the recipient designated above
by the sender is unauthorized and strictly prohibited. If you have received this e-mail in
error, please notify CAROLYN BARNES by telephone at 281-467-8681 immediately. Any
e-mail erroneously transmitted to you should be immediately deleted by the recipient and/or
returned to the sender by U.S. Mail.



--
Carolyn Barnes
419 Indian Trail
Leander, Tx 78641
281-467-8681 cell

CONFIDENTIALITY NOTICE: The information contained in and transmitted with this e-
mail is (a) subject to attorney-client privilege; (b) attorney work product; and (c) confidential.
It is intended for the individual(s) or entity designated above. You are hereby notified that
any dissemination, distribution, copying, or use of or reliance upon the information contained
in and transmitted with this e-mail by or to anyone other than the recipient designated above
by the sender is unauthorized and strictly prohibited. If you have received this e-mail in
error, please notify CAROLYN BARNES by telephone at 281-467-8681 immediately. Any
e-mail erroneously transmitted to you should be immediately deleted by the recipient and/or
returned to the sender by U.S. Mail.



--
Carolyn Barnes
419 Indian Trail
Leander, Tx 78641
281-467-8681 cell

CONFIDENTIALITY NOTICE: The information contained in and transmitted with this e-
mail is (a) subject to attorney-client privilege; (b) attorney work product; and (c) confidential.
It is intended for the individual(s) or entity designated above. You are hereby notified that
any dissemination, distribution, copying, or use of or reliance upon the information contained
in and transmitted with this e-mail by or to anyone other than the recipient designated above
by the sender is unauthorized and strictly prohibited. If you have received this e-mail in
error, please notify CAROLYN BARNES by telephone at 281-467-8681 immediately. Any
e-mail erroneously transmitted to you should be immediately deleted by the recipient and/or
returned to the sender by U.S. Mail.
From:                              Andrew Williams
Sent:                              Tuesday, July 21, 2015 9:24 AM
To:                                'barnes.legalguidance@gmail.com'
Cc:                                Pat Kelly
Subject:                           Incorrect email address


Ms. Barnes,  
 
Please note that I am the lead counsel for the Travis County Defendants in your cause number D‐1‐GN‐000877.  I am 
emailing you to alert you to the incorrect email address to which you have been sending communications and 
documents.  It appears that you have been leaving out the “.” between my first and last names.   
 
Due to that error, I did not receive your previous request to set your Motions for Default.  I apologize for any frustration 
caused by my not responding to your request.   
 
Please direct all future communications and attempts to confer for setting dates to 
andrew.williams@traviscountytx.gov.  Continuing to CC my co‐counsel, Pat Kelly at pat.kelly@traviscountytx.gov is 
helpful as well.   
 
Thank you.   
 
Andrew M. Williams 
Assistant County Attorney 
Travis County Attorney's Office 
P.O. Box  1748 
Austin, Texas 78767 
Phone:     (512) 854‐9472 
Fax:          (512) 854‐4808 
email:        andrew.williams@traviscountytx.gov 
 
E‐MAIL CONFIDENTIALITY NOTICE ‐ 
This transmission may be: (1) subject to the Attorney‐Client Privilege, (2) attorney work product, or (3) strictly 
confidential. If you are not the intended recipient of this message, you may not disclose, print, copy or disseminate this 
information. If you have received this in error, please reply and notify the sender (only) and delete the message. 
Unauthorized interception of this e‐mail is a violation of federal criminal law. 
 




                                                              1